Citation Nr: 1444766	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for bilateral scotomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

At his request, the Veteran was scheduled to testify at a Board hearing in April 2014.  However, the Veteran failed to report for the hearing and has not requested a rescheduled hearing.  Accordingly, the Board shall proceed with appellate review.

The Board notes that the May 2010 rating decision on appeal, following the Veteran's claim for an increased rating, actually reduced the rating for bilateral scotomas from 60 percent to 30 percent effective August 2010.  The Veteran's October 2010 notice of disagreement initiated an appeal both (1) seeking a higher rating ("my vision has gotten worse") and (2) challenging the rating reduction ("my eyes are not getting better").  However, a November 2012 rating decision revoked the May 2010 rating reduction on the basis of finding clear and unmistakable error, restoring a 60 percent rating throughout the entire period on appeal.  Consequently, the issue remaining on appeal is the Veteran's appeal for a rating in excess of 60 percent throughout the period on appeal, and there is no longer any pending question with regard to the propriety of the (now revoked) rating reduction.

The Board also notes that some of the pertinent evidence in this case, including multiple VA examinations for compensation purposes associated directly with this claim on appeal, indicate that the Veteran does not have scotomas.  Nevertheless, service connection is in effect for "bilateral scotomas" associated with multiple sclerosis.  Although this raises some question regarding the accuracy of the specific diagnosis currently listed as the Veteran's service-connected bilateral eye disability, the Board notes that the Veteran in fact has clearly been awarded a service-connected disability rating on the basis of the extent of visual impairment shown associated with bilateral eye disability.  As there is no clear indication that the Veteran's established service-connected compensation contemplates only certain aspects of the Veteran's visual impairment, the Board shall resolve reasonable doubt in the Veteran's favor and proceed in this analysis to adjudicate the appeal with consideration of the proper rating for assignment for the Veteran's shown visual impairment (with or without objective presence of scotomas).


FINDINGS OF FACT

1.  For the period prior to August 30, 2010, the competent and credible evidence of record shows that the Veteran's visual acuity impairment was not manifested by (1) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/100; (2) vision in one eye correctable to 10/200 and vision in the other eye correctable to 20/70; (3) vision in one eye correctable to 5/200 and vision in the other eye correctable 20/70; (4) vision in one eye no more than light perception and vision in the other eye correctable to 20/70; (5) anatomical loss of one eye and vision in the other eye correctable to 20/50; nor any comparably or more severe impairment of visual acuity.  At its worst, the average contraction of visual fields was to 40.75 degrees in the right eye and to 28.75 degrees in the left eye.  The Veteran's bilateral eye disability was not productive of any other significant symptoms or functional impairment.

2.  For the period from August 30, 2010 to September 27, 2010, it is reasonably shown that the Veteran's best corrected distant visual acuity was 20/80 in the right eye and 20/100 in the left eye; the average contraction of visual fields was not shown to be more severe than during the prior period.  The Veteran's bilateral eye disability was not productive of any other significant symptoms or functional impairment.

3.  For the period from September 27, 2010 to October 18, 2012, the competent and credible evidence of record shows that the Veteran's visual acuity impairment was not manifested by (1) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/100; (2) vision in one eye correctable to 10/200 and vision in the other eye correctable to 20/70; (3) vision in one eye correctable to 5/200 and vision in the other eye correctable 20/70; (4) vision in one eye no more than light perception and vision in the other eye correctable to 20/70; (5) anatomical loss of one eye and vision in the other eye correctable to 20/50; nor any comparably or more severe impairment of visual acuity.  At its worst, the average contraction of visual fields was to 37.88 degrees in the right eye and to 17.63 degrees in the left eye.  The Veteran's bilateral eye disability was not productive of any other significant symptoms or functional impairment.

4.  For the period from October 18, 2012 to January 25, 2013, it is reasonably shown that the Veteran's best corrected distant visual acuity was 20/70 in the right eye and 20/400 (equivalent to 10/200) in the left eye.  The average contraction of visual fields was not shown to be more severe than during the prior period.  The Veteran's bilateral eye disability was not productive of any other significant symptoms or functional impairment.

5.  For the period from January 25, 2013, the competent and credible evidence of record shows that the Veteran's visual acuity impairment has not been manifested by (1) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/100; (2) vision in one eye correctable to 10/200 and vision in the other eye correctable to 20/70; (3) vision in one eye correctable to 5/200 and vision in the other eye correctable 20/70; (4) vision in one eye no more than light perception and vision in the other eye correctable to 20/70; (5) anatomical loss of one eye and vision in the other eye correctable to 20/50; nor any comparably or more severe impairment of visual acuity.  The average contraction of visual fields was not shown to be more severe than during the prior period.  The Veteran's bilateral eye disability was not productive of any other significant symptoms or functional impairment.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2010, the criteria for a rating in excess of 60 percent for bilateral scotomas are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2013).

2.  From August 30, 2010 to September 27, 2010, a 70 percent (but no higher) rating is warranted for the Veteran's bilateral scotomas (based upon a formulation of combining, not adding, a 50 percent rating for visual acuity impairment and a 30 percent rating for visual field loss).  38 C.F.R. §§ 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2013).

3.  From September 27, 2010 to October 18, 2012, the criteria for a rating in excess of 60 percent for bilateral scotomas are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2013).

4.  From October 18, 2012  to January 25, 2013, a 70 percent (but no higher) rating is warranted for the Veteran's bilateral scotomas (based upon a formulation of combining, not adding, a 50 percent rating for visual acuity impairment and a 30 percent rating for visual field loss).  38 C.F.R. §§ 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2013).

5.  From January 25, 2013 onward, the criteria for a rating in excess of 60 percent for bilateral scotomas are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice in a letter dated in August 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The August 2009 notice letter included notice regarding the effective date of an award and the degree of disability.

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) and pertinent post-service medical records (including VA records) are associated with the record.  He has not identified any other records pertinent to the issue being decided that remain outstanding.  He was afforded VA compensation examinations in September 2009, April 2010, and September 2012.  The findings reported on the examinations are detailed, account for the Veteran's history and symptom complaints, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The detailed medical findings pertaining to the Veteran's eyes and vision examinations in these reports are adequate to evaluate the Veteran's bilateral eye disability under the governing criteria.  The Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As discussed in more detail below, an October 2012 VA treatment report suggests a greater degree of impairment of visual acuity meeting the criteria for a higher rating.  The Board has considered whether this evidence raises a need for a new VA examination.  However, in this decision, the Board has accepted the objective visual acuity measurements presented in the October 2012 VA treatment report and has awarded the corresponding higher disability rating for the period ending in January 2013; VA treatment records from January 2013, March 2013, and April 2013 show objectively measured visual acuity not meeting the criteria for a higher rating than currently assigned.  There has been no other assertion or indication of record, including from any statements from the Veteran, otherwise indicating worsened visual acuity since the last adequate VA medical evidence objectively measuring visual acuity.  There has been no indication of worsened visual field contraction at any time since the September 2012 VA examination to warrant a reexamination.  38 C.F.R. § 3.327(a).  The Board finds that no useful purpose would be served by delay of adjudication at this time (the Veteran's claim has been pending for more than five years), and the Board shall proceed with a decision (including a partial grant of increased benefits) at this time.

The Board also notes that the evidentiary record contains VA medical treatment reports concerning the Veteran's eyes from after the most recent supplemental statement of the case (SSOC) in November 2012 and before the transfer of the case to the Board in March 2014.  The Board is mindful that such evidence would require a remand for the RO to issue a new SSOC if the evidence is deemed "pertinent."  See 38 CFR § 19.31.  The Board has considered whether such evidence is "pertinent," and has determined that it is not.  In this regard, the Board notes that the most recent evidence showing impairment of visual acuity measurements numerically meeting the criteria for a higher rating is dated in October 2012 and was of record at the time of the November 2012 SSOC.  More recent VA treatment records only show visual acuity measurements that are consistent with the level of impairment already established.  Under the circumstances, the Board finds that the more recent evidence is not pertinent to this claim for an increased rating, as they do not suggest that any criteria for award of a higher rating may be warranted.  The Board finds that the most appropriate course at this time is to proceed with appellate review without additional delay (with a decision that includes a partial grant of increased compensation benefits).

The Board notes that the June 2014 brief submitted by the Veteran's representative makes a statement requesting that the Board remand this case "[i]f the Board is unable to grant the increased evaluation."  The brief cites that that "[t]he last VA examination of September 26, 2012, is over 45 months old ... too old to adequately evaluate the disability."  The basis of the statement is incorrect as the most recent VA examination was conducted just under two years (24 months) ago.  The brief also cites caselaw concerning "[w]here the veteran claims a disability is worse than when originally rated," that a new VA examination is warranted (although not actually asserting any new recent worsening of symptomatology).  In this case, the Veteran's September 2011 statement asserting that his vision impairment had worsened was followed by the September 2012 VA compensation examination.  Neither the Veteran nor his representative had made a clear indication of further worsening or new identifiable symptomatology pertinent to the criteria for higher ratings since that September 2012 VA examination.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim for an increased rating for bilateral eye disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Increased Ratings

Legal Criteria

The Veteran contends that his service-connected bilateral eye disability (bilateral scotomas) warrants a higher disability rating than is currently assigned.   A 60 percent rating is currently assigned throughout the period on appeal.  The appeal arises from a claim filed in August 2009.  (Service connection for the bilateral eye disability (bilateral scotomas) is in effect since November 2005).

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, in this case VA must review the evidence of record from August 2008 (a year prior to the August 2009 claim on appeal), to determine if there was an ascertainable increase in the Veteran's service-connected bilateral eye disability.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence is in equipoise or supports the claim, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  The claim currently on appeal was filed in August 2009.  Accordingly, the rating criteria in the revised regulations apply in this case.

Under 38 C.F.R. § 4.79, Diagnostic Code 6081, a minimum 10 percent rating is assigned when a scotoma affects at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, scotomas may be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation.

Under the new rating criteria in effect from December 10, 2008, visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75.

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066.

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

A 50 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

A 60 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/70 or 20/100.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

A 70 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/200; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

An 80 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

A 90 percent disability rating is warranted only (1) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 10/200; (3) when vision in one eye is no more than light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

A 100 percent disability rating is warranted only (1) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 5/200; (2) when vision in one eye is no more than light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is no more than light perception in both eyes; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.79, Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6066.

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080.

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.

Under the current version of Diagnostic Code 6080, a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, 16 to 30 degrees unilaterally, loss of superior half of visual field unilaterally or bilaterally, loss of inferior half of visual field unilaterally, loss of nasal half of visual field unilaterally or bilaterally, or loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79, Diagnostic Code 6080.

A 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally.  Id.

A 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally, or 5 degrees unilaterally, or loss on inferior half of visual field bilaterally, or loss of temporal half of visual field bilaterally, or homonymous hemianopsia.  Id.

A 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally.  Id.

A 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally.  Id.

A 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  Id.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

As an initial matter, as there is no medical evidence of record of any impairment of muscle function in either eye, the Veteran's bilateral eye disabilities will be rated based on the rating criteria for diseases of the eye, impairment of central visual acuity and field vision, and impairment of visual fields.

In the analysis below, the Board has interpreted the results of visual field evaluations expressed on appropriate charts.  The Board finds that it, as the finder of fact, can interpret the charts to determine the numeric values of the visual field measurements for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).

Factual Summary

The Board notes that it has reviewed all of the evidence in the Veteran's claims-file (including in Virtual VA and in the Veterans Benefits Management System (VBMS)), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board has reviewed the visual field charts of record and made its own interpretation of the (apparent to lay observation) graphical representations.  The Board's analysis applies the numeric value more favorable to the Veteran's claim when there is an apparent ambiguity in interpreting a chart.  (In other words, in each instance where the Board has interpreted a chart differently than the RO did, the Board has applied an interpretation that is more favorable to the Veteran's claim).

A September 2012 VA examination report prepared for rating purposes shows that the Veteran's visual acuity testing results were as follows: uncorrected distance visual acuity was 20/70 in the right eye and 10/200 in the left eye; uncorrected near visual acuity was 20/200 in the right eye and 20/200 in the left eye; corrected distance visual acuity was 20/70 in the right eye and 20/200 in the left eye; corrected near visual acuity was 20/70 in the right eye and 20/200 in the left eye.  The examiner noted that there was not a corneal disorder resulting in severe irregular astigmatism and not a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse; there was accordingly no need for additional reporting in this regard.  See 38 C.F.R. § 4.76(b).  The examiner noted that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.

Visual field testing results noted that the Veteran had contraction of visual fields but not loss of a visual field (and not a scotoma).  Visual field testing results were presented on an appropriate Goldmann chart.  Comparing the values shown on the associated visual field charts to the normal visual field extent for the eight principal meridians under 38 C.F.R. § 4.76a, yields an average contraction to 37.88 degrees for the right eye and 17.63 degrees for the left eye.

The right eye field of vision retained: 75 degrees temporally (normal is 85), 45 degrees down temporally (normal is 85), 35 degrees down (normal is 65), 22 degrees down nasally (normal is 50), 54 degrees nasally (normal is 60), 20 degrees up nasally (normal is 55), 21 degrees up (normal is 45), 31 degrees up temporally (55 is normal).  (The RO's interpretation of the chart in its November 2012 SSOC differed, and was less favorable to the Veteran, with regard to the following visual fields: down (34 degrees), nasally (53 degrees), up (20 degrees), and up temporally (30 degrees).)

The left eye field of vision retained: 20 degrees temporally (normal is 85), 15 degrees down temporally (normal is 85), 14 degrees down (normal is 65), 16 degrees down nasally (normal is 50), 15 degrees nasally (normal is 60), 20 degrees up nasally (normal is 55), 17 degrees up (normal is 45), 24 degrees up temporally (55 is normal).  (The RO's interpretation of the chart in its November 2012 SSOC differed, and was less favorable to the Veteran, with regard to the following visual fields: down (13 degrees), down nasally (15 degrees), up (15 degrees), and up temporally (23 degrees).)

Pupils were normal.  There was no anatomical loss, light perception only, extremely poor vision, or blindness.  There was no astigmatism or diplopia.  No pertinent abnormalities of tonometry or slit lamp and external eye examination were noted.  Internal eye examination noted some optic disc abnormality bilaterally, with otherwise normal macula, vessels, vitreous, and periphery.  The report also noted that the Veteran had glaucoma and optic neuropathy.

An April 2010 VA examination report prepared for rating purposes shows that the Veteran's visual acuity testing results were as follows: uncorrected distance visual acuity was 20/40 in the right eye and 20/50 in the left eye; uncorrected near visual acuity was 20/80 in the right eye and 20/100 in the left eye; corrected distance visual acuity was 20/40 in the right eye and 20/50 in the left eye; corrected near visual acuity was 20/40 in the right eye and 20/50 in the left eye. The examiner noted that there was (1) not a corneal disorder resulting in severe irregular astigmatism improved more by contact lenses than by eyeglass lenses, (2) not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye with the near vision being worse, and (3) not more than 3 diopters of spherical correction between the eyes.  There is accordingly no need for additional reporting or consideration in these regards.  See 38 C.F.R. § 4.76(b).  The examiner noted that there was no homonymous hemianopsia.
 
Visual field testing results were presented on an appropriate Goldmann chart.  Comparing the values shown on the associated visual field charts to the normal visual field extent for the eight principal meridians under 38 C.F.R. § 4.76a, yields an average contraction to 40.75 degrees for the right eye and to 29 degrees for the left eye.

The right eye field of vision retained: 36 degrees temporally (normal is 85), 37 degrees down temporally (normal is 85), 40 degrees down (normal is 65), 53 degrees down nasally (normal is 50), 54 degrees nasally (normal is 60), 44 degrees up nasally (normal is 55), 28 degrees up (normal is 45), 34 degrees up temporally (55 is normal).  (The RO's interpretation of the chart in its July 2011 statement of the case differed, and was less favorable to the Veteran, with regard to the following visual fields: temporally (35 degrees), down temporally (35 degrees), down nasally (52 degrees), and up nasally (43 degrees).)
	
The left eye field of vision retained: 28 degrees temporally (normal is 85), 27 degrees down temporally (normal is 85), 29 degrees down (normal is 65), 37 degrees down nasally (normal is 50), 42 degrees nasally (normal is 60), 28 degrees up nasally (normal is 55), 24 degrees up (normal is 45), 17 degrees up temporally (55 is normal).  (The RO's interpretation of the chart in its July 2011 statement of the case differed, and was less favorable to the Veteran, with regard to the following visual fields: temporally (26 degrees), down temporally (25 degrees), down (28 degrees), down nasally (36 degrees), and up temporally (15 degrees).)

Physical examination revealed that the optic nerve in each eye had thin rims with pallor, a lens abnormality of "1-2+ nuclear sclerosis" was noted in both eyes, and primary open angle glaucoma was diagnosed.

A September 2009 VA examination report prepared for rating purposes shows that the Veteran's visual acuity testing results were as follows: uncorrected distance visual acuity was 20/60 in the right eye and 20/50 in the left eye; uncorrected near visual acuity was 20/100 in the right eye and 20/80 in the left eye; corrected distance visual acuity was 20/20 in the right eye and 20/40+ in the left eye; corrected near visual acuity was 20/20- in the right eye and 20/25 in the left eye.

Visual field testing results were presented on an appropriate Goldmann chart.  Comparing the values shown on the associated visual field charts to the normal visual field extent for the eight principal meridians under 38 C.F.R. § 4.76a, yields an average contraction to 40.88 degrees for the right eye and to 28.75 degrees for the left eye.

The right eye field of vision retained: 60 degrees temporally (normal is 85), 50 degrees down temporally (normal is 85), 37 degrees down (normal is 65), 35 degrees down nasally (normal is 50), 45 degrees nasally (normal is 60), 35 degrees up nasally (normal is 55), 25 degrees up (normal is 45), 40 degrees up temporally (55 is normal).  (The RO's interpretation of the chart in the July 2011 statement of the case differed, and was less favorable to the Veteran, with regard to the following visual fields: down (35 degrees), down nasally (32 degrees), and up (23 degrees).)

The left eye field of vision retained: 30 degrees temporally (normal is 85), 20 degrees down temporally (normal is 85), 30 degrees down (normal is 65), 40 degrees down nasally (normal is 50), 50 degrees nasally (normal is 60), 20 degrees up nasally (normal is 55), 20 degrees up (normal is 45), 20 degrees up temporally (55 is normal).  (The RO's interpretation of the chart in the July 2011 statement of the case did not differ from the Board's interpretation in this instance.)

The examiner noted that there was "no" corneal disorder that results in severe irregular astigmatism that can be improved more by contact lenses than by eyeglass lenses.  The examiner indicated that "no," there was not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There was accordingly no need for additional reporting or consideration in these regards.  See 38 C.F.R. § 4.76(b).  The examiner noted that there was "no" scotoma in either eye.

The evidentiary record in Virtual VA additionally contains a number of VA treatment records presenting information regarding the Veteran's vision during the period on appeal.  These reports do not present information tailored to VA compensation rating purposes, but the Board has reviewed and considered the documented information.  The Board has reviewed the entirety of the pertinent evidence, and shall summarize some of the indications of record.

An April 2013 VA treatment report shows visual acuity with correction of 20/40 for the right eye and 20/200 for the left eye.  Visual field was full to confrontation.

A March 2013 VA treatment report shows corrected distance vision of 20/50 in the right eye and 20/80 in the left eye.

A January 2013 VA treatment report appears to show visual acuity with correction of 20/70 for the right eye and 20/200 for the left eye (with a note of "OU 20/50").  Visual field was full to confrontation.

An October 2012 VA treatment report appears to show visual acuity with correction of 20/70 for the right eye and 20/400 for the left eye (with a note of "OU; 20/50").  Visual field was full to confrontation.

An August 2012 VA treatment report (finalized in September 2012) appears to show visual acuity with correction of 20/70 for the right eye and 20/100 for the left eye (with a note of "OU: 20/70").  Visual field was full to confrontation.

Another August 2012 VA treatment report shows uncorrected distance vision of 20/60 in the right eye and 20/60 in the left eye.  It appears that there was no improvement with the Veteran's glasses at that time.

An April 2012 VA treatment report appears to show visual acuity with correction of 20/70 in the right eye and 20/70 in the left eye.  Visual field was full to confrontation.

A February 2012 VA treatment report appears to show corrected distance "visual acuity" of 20/40 in the right eye and of 20/50 in the left eye.

A January 2012 VA treatment report appears to show corrected distance visual acuity of 20/40 in the right eye and of 20/80 in the left eye.

An October 2011 VA treatment report appears to show corrected distance visual acuity of 20/60 in the right eye and 20/100 in the left eye.

A September 2011 VA treatment report appears to show corrected distance visual acuity of 20/60 in the right eye and 20/80 in the left eye.

A June 2011 VA treatment report appears to show corrected visual acuity with correction of 20/70 in the right eye and of 20/100 in the left eye (with a note of "OU: 20/70").  Visual field was full to confrontation.

Another June 2011 VA treatment report appears to show corrected distance visual acuity of 20/60 of the right eye and 20/100 of the left eye.

A March 2011 VA treatment report appears to show corrected distance visual acuity of 20/80 in the right eye and 20/80 in the left eye.

A November 2010 VA treatment report appears to show corrected visual acuity of 20/40 in the right eye and 20/60 in the left eye.

A September 2010 VA treatment report appears to show corrected visual acuity of 20/50 in the right eye and 20/100 in the left eye.

An August 2010 VA treatment report appears to show corrected visual acuity of 20/80 in the right eye and 20/100 in the left eye.

Another August 2010 VA treatment report appears to show corrected visual acuity of 20/50 in the right eye and 20/70 in the left eye (with a note of "OU: 20/50").  Visual field was full to confrontation.  (The Board is not competent to interpret other findings reported in VA reports from August 2010, and it is not apparent that such findings are pertinent to the rating criteria.)

A July 2010 VA treatment report appears to show corrected visual acuity of 20/60 in the right eye and 20/100 in the left eye.

A March 2010 VA treatment report appears to show corrected visual acuity with correction of 20/50 in the right eye and of 20/200 in the left eye (with a note of "OU: 20/30").  Visual field was full to confrontation.  

Another March 2010 VA treatment report appears to show corrected visual acuity of "20/25-" in the right eye and 20/40 in the left eye.

A December 2009 VA treatment report appears to show uncorrected visual acuity of 20/40 in the right eye and 20/50 in the left eye.

A November 2009 VA treatment report appears to show corrected visual acuity of 20/30 in the right eye and 20/160 in the left eye.

A July 2009 VA treatment report appears to show corrected visual acuity of 20/40 in the right eye and 20/60 in the left eye.

An April 2009 VA treatment report appears to show uncorrected visual acuity of 20/25 in the right eye and 20/60 in the left eye.

A December 2008 VA treatment report appears to show corrected visual acuity of 20/25 in the right eye and 20/60 in the left eye.

An October 2008 VA treatment report appears to show corrected visual acuity of 20/30 in the right eye and 20/80 in the left eye.

During the course of the appeal, the Veteran has submitted lay testimony to the effect that his eye disability has worsened over time and that it varies in severity from day to day, including as expressed in his September 2011 substantive appeal.

Analysis

The Veteran's service-connected bilateral scotomas are currently rated 60 percent disabling; this appears to be based upon a formulation combining 40 percent rating for loss of visual acuity with a 30 percent rating for visual field loss (combined under the provisions of 38 C.F.R. § 4.25).

The Board first considers whether evidence shows that the criteria for a rating in excess of 30 percent for the visual field component of the Veteran's vision impairment is shown to be warranted at any time during the period on appeal.  There are three pertinent VA examination reports presenting visual field data suitable for rating purposes (the broader set of VA treatment reports presenting some visual acuity data and discussion of eye health does not otherwise present visual field evaluation in the requisite detailing and Goldmann chart format).

The September 2012 VA examination report shows average contraction of visual fields to 37.88 degrees for the right eye and to 17.63 degrees for the left.  The April 2010 VA examination report shows average contraction of visual fields to 40.75 degrees for the right eye and to 29 degrees for the left.  The September 2009 VA examination report shows average contraction of visual fields to 40.88 degrees for the right eye and to 28.75 degrees for the left.  Under the applicable provisions of 38 C.F.R. § 4.77(c), all three visual field examination results present average contraction for the right eye within the range that may be expressed as 20/70 acuity for rating purposes.  All three visual field examination results present average contraction for the left eye within the range that may be expressed as 20/100 acuity for rating purposes.  Under Diagnostic Code 6066, such impairment yields a rating of 30 percent.  (The Board notes that the visual field impairment in each of these VA examination reports for each eye unilaterally yields a 10 percent rating under Diagnostic Code 6080, and provides no basis for a more favorable outcome in this appeal).  38 C.F.R. § 4.79, Diagnostic Codes 6066 and 6080.

In light of the above, the Board finds that the evidence of record presents no basis for finding any rating in excess of 30 percent to be warranted for the visual field component of the Veteran's service-connected vision impairment.

Having established that a 30 percent rating is the appropriate rating for the visual field component of the disability throughout the period on appeal, the Board turns its attention to whether the criteria for any rating in excess of 40 percent are met with regard to the visual acuity component of the disability.  If a 50 percent rating is warranted for the visual acuity component of the disability for any portion of the period on appeal, then combining the visual field and acuity component ratings under 38 C.F.R. § 4.25 would yield an increased rating (from 60 to 70 percent combined) for that period.

A 50 percent rating for visual acuity is warranted (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

There is no suggestion or contention that either of the Veteran's eyes has vision reduced to no more than light perception and there is no suggestion or contention of anatomical loss of either eye.  The September 2012 VA examination report shows corrected visual acuity of 20/70 for the right eye and 20/200 in the left eye (for near and distance vision); this corresponds to a 40 percent rating under 38 C.F.R. § 4.79.  The April 2010 VA examination report shows corrected visual acuity of 20/40 in the right eye and 20/50 in the left eye (for near and distance vision); this would correspond to a 10 percent rating under 38 C.F.R. § 4.79.  The September 2009 VA examination report shows corrected visual acuity with less impairment in either eye than shown in the more recent VA examination reports, with the most pertinent corrected distance vision at 20/20 in the right eye and 20/40+ in the left eye; this report's showings do not meet the criteria for any rating in excess of 40 percent for visual acuity.

The three VA examination reports prepared specifically for rating purposes do not show visual acuity impairment meeting the criteria for any rating in excess of 40 percent.  The September 2012 VA examination report shows pertinent corrected distance visual acuity of 20/70 in the right eye and 20/200 in the left eye; this yields a 40 percent rating under Diagnostic Code 6066.  The April 2010 VA examination report shows pertinent corrected distance visual acuity of 20/40 in the right eye and 20/50 in the left eye; this yields a 10 percent rating under Diagnostic Code 6066.  The September 2009 VA examination report shows pertinent corrected distance visual acuity of 20/20 in the right eye and 20/40+ in the left eye; this yields a noncompensable rating under Diagnostic Code 6066.  No other considerations affecting the rating analysis (including those listed in 38 C.F.R. § 4.76(b)) are indicated by this detailed evidence (or any other evidence of record).  Accordingly, the VA examination reports prepared for rating purposes present no basis for an award of any higher rating.

The Board has reviewed and considered the visual acuity measurements presented in the numerous VA treatment records throughout the period on appeal.  To afford the Veteran with every consideration in this claim, the Board has considered this information despite the fact that the VA treatment reports do not include accompanying visual field data; the Board accepts the consistent VA examination reports for compensation purposes as reasonably establishing visual field impairment of severity meeting the criteria for a 30 percent rating for the entire period on appeal.

Most of the visual acuity data presented in the VA treatment reports fails to meet the criteria for a rating in excess of 40 percent for the visual acuity component of the disability.  However, the Board has identified two VA treatment reports that present findings meeting the criteria for a higher rating.

The earlier of these two reports is dated August 30, 2010; it shows corrected distance visual acuity of 20/80 in the right eye and 20/100 in the left eye meeting the criteria for a 50 percent rating under Diagnostic Code 6066 (applying 38 C.F.R. § 4.76(b)(4) directing that greater of the two ratings be assigned when claimant has reported visual acuity that is between two sequentially listed visual acuities).  The nearest preceding VA treatment report noting visual acuity measurements is dated August 3, 2010 and shows corrected distance visual acuity of 20/50 in the right eye and 20/70 in the left eye; this yields a 20 percent rating under Diagnostic Code 6066.  The nearest subsequent VA treatment report noting visual acuity measurements is dated September 27, 2010 and shows corrected distance visual acuity of 20/50 in the right eye and 20/100 in the left eye; this yields a 20 percent rating under Diagnostic Code 6066.

The August and September 2010 VA treatment reports present a period from August 30, 2010 to September 27, 2010 where evidence indicates that the criteria for a 50 percent rating for the visual acuity component were met and a 70 percent overall vision rating is indicated (combining the 50 percent visual acuity rating with the 30 percent visual field rating under 38 C.F.R. § 4.25).  VA treatment reports prior to and following this period demonstrate visual acuity that does not warrant an increased rating, but resolving reasonable doubt in the Veteran's favor the Board finds that an increased rating (from 60 to 70 percent ) is warranted for the period from August 30, 2010 (when the greater vision impairment is shown) to September 27, 2010 (when visual acuity is shown not to meet the criteria for the increase).

The later favorable VA treatment report is dated October 18, 2012; it shows corrected distance visual acuity of 20/70 in the right eye and 20/400 (equivalent to 10/200) in the left eye meeting the criteria for a 50 percent rating under Diagnostic Code 6066.  The nearest preceding VA treatment report noting visual acuity measurements is dated August 31, 2012 and shows corrected distance visual acuity of 20/70 in the right eye and 20/100 in the left eye; this yields a 30 percent rating under Diagnostic Code 6066.  The nearest subsequent VA treatment report noting visual acuity measurements is dated January 25, 2013 and shows corrected distance visual acuity of 20/70 in the right eye and 20/200 in the left eye; this yields a 40 percent rating under Diagnostic Code 6066.

The August 2012, October 2012, and January 2013 VA treatment reports appear to present a period from October 18, 2012 to January 25, 2013 where evidence indicates that the criteria for a 50 percent rating for the visual acuity component were met and a 70 percent overall vision rating is indicated (combining the 50 percent visual acuity rating with the 30 percent visual field rating under 38 C.F.R. § 4.25).  VA treatment reports prior to and following this period demonstrate visual acuity that does not warrant an increased rating, but resolving reasonable doubt in the Veteran's favor the Board finds that an increased rating (from 60 to 70 percent ) is warranted for the period from October 18, 2012 (when the greater vision impairment is shown) to January 25, 2013 (when visual acuity is shown not to meet the criteria for the increase).

The Board finds that none of the other reports of visual acuity during the periods on appeal show visual acuity at any given time meeting the criteria for further or additional increased ratings for any period on appeal.

The Board finds none of the evidence of record otherwise presents findings or information contradicting the pertinent findings and information presented in the most probative and detailed evidence discussed above.  The Board finds that the shown manifestations of the Veteran's bilateral eye disability during the period on appeal have not more nearly approximated the criteria for any further increase at any time during the period on appeal.  Accordingly, any further increased ratings for the bilateral eye disability are not warranted for any portion of the period on appeal.

The Board recognizes that the Veteran has submitted lay testimony to the effect that his eye disability has worsened over time and that it varies in severity from day to day, including as expressed in his September 2011 substantive appeal.  The Veteran is competent to describe his experience of visual impairment, and the Board accepts his testimony as establishing the fact that he has experienced variable and worsening visual impairment over time.  However, the essential question in this case is whether (and when) the Veteran's visual impairment has met the criteria for a higher disability rating, and those criteria rely upon specialized measurements conducted by medical specialists.  The Veteran is not competent to establish these medical measurements by his own lay testimony (and he has not expressly attempted to do so), as that is a medical question involving specialized medical measurement and interpretation of details by a trained specialist.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture is shown with related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for higher ratings (in excess of those currently assigned) for greater degrees of eye disability, but a greater degree of eye disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  This case features no contentions or indications of eye symptoms not contemplated by the applied rating criteria.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 60 percent for bilateral scotomas for the period prior to August 30, 2010 is denied.

A 70 percent rating is granted for the Veteran's bilateral scotomas for the period from August 30, 2010 to September 27, 2010, subject to the regulations governing payment of monetary awards.

A rating in excess of 60 percent for bilateral scotomas for the period from September 27, 2010 to October 18, 2012 is denied.

A 70 percent rating is granted for the Veteran's bilateral scotomas for the period from October 18, 2012 to January 25, 2013, subject to the regulations governing payment of monetary awards.

A rating in excess of 60 percent for bilateral scotomas for the period from January 25, 2013 is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


